985 So. 2d 1241 (2008)
LIFEMARK HOSPITALS OF FLORIDA, INC., d/b/a AMI Palmetto General Hospital, Appellant,
v.
Anna VALENTINE and Marshal Valentine, Appellees.
No. 3D07-1368.
District Court of Appeal of Florida, Third District.
July 23, 2008.
*1242 Wicker, Smith, O'Hara, McCoy & Ford and Shelley H. Leinicke, Ft.Lauderdale, for appellant.
Ross & Girten and Lauri Waldman Ross, Miami; Friedman & Friedman and Gary Alan Friedman, Coral Gables, for appellees.
Before GERSTEN, C.J., and COPE and CORTIÑAS, JJ.
PER CURIAM.
Affirmed. Brown v. Estate of Stuckey, 749 So. 2d 490, 497-98 (Fla.1999).